Name: Commission Regulation (EC) No 2093/97 of 24 October 1997 amending Regulation (EEC) No 3769/92 implementing and amending Council Regulation (EEC) No 3677/90 laying down measures to be taken to discourage the diversion of certain substances to the illicit manufacture of narcotic drugs and psychotropic substances
 Type: Regulation
 Subject Matter: chemistry;  trade policy;  criminal law;  tariff policy;  trade;  cooperation policy
 Date Published: nan

 Avis juridique important|31997R2093Commission Regulation (EC) No 2093/97 of 24 October 1997 amending Regulation (EEC) No 3769/92 implementing and amending Council Regulation (EEC) No 3677/90 laying down measures to be taken to discourage the diversion of certain substances to the illicit manufacture of narcotic drugs and psychotropic substances Official Journal L 292 , 25/10/1997 P. 0011 - 0013COMMISSION REGULATION (EC) No 2093/97 of 24 October 1997 amending Regulation (EEC) No 3769/92 implementing and amending Council Regulation (EEC) No 3677/90 laying down measures to be taken to discourage the diversion of certain substances to the illicit manufacture of narcotic drugs and psychotropic substancesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3677/90 of 13 December 1990 laying down measures to be taken to discourage the diversion of certain substances to the illicit manufacture of narcotic drugs and psychotropic substances (1), as last amended by Commission Regulation (EEC) No 3769/92 (2), and in particular Article 10 (3) thereof,Having regard to Regulation (EEC) No 3769/92, as amended by Regulation (EEC) No 2959/93 (3), implementing and amending Regulation (EEC) No 3677/90, hereinafter referred to as 'the basic Regulation`,Having regard to the Agreements on precursors and chemical substances concluded between the Community and the Andean countries (Bolivia, Colombia, Ecuador, Peru and Venezuela) (4), the Agreements on the same matters concluded with Mexico (5) and with the United States of America (6),Having regard to requests for pre-export notification received from various countries regarding substances listed in categories 2 or 3,Whereas the obligations from the abovementioned Agreements as well as the requests for pre-export notification received can be complied with only in so far as export authorization requirements are introduced for all the substances listed in either Annex A or B to those Agreements or referred to in the notification requests;Whereas Annexes II and III to this Regulation must thus be updated to ensure full compliance with the abovementioned Agreements and the requests for pre-export notification received from other countries;Whereas for reasons of transparency, these Annexes need to be replaced;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Drugs Precursors Committee,HAS ADOPTED THIS REGULATION:Article 1 Annexes II and III to Regulation (EEC) No 3769/92 are replaced by the Annex hereto.Article 2 This Regulation enters into force on the 20th day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 24 October 1997.For the CommissionMario MONTIMember of the Commission(1) OJ L 357, 20. 12. 1990, p. 1.(2) OJ L 383, 29. 12. 1992, p. 17.(3) OJ L 267, 28. 10. 1993, p. 8.(4) OJ L 324, 30. 12. 1995.(5) OJ L 77, 19. 3. 1997, p. 24.(6) OJ L 164, 21. 6. 1997, p. 24.ANNEX 'ANNEX II>TABLE>ANNEX III>TABLE>